Title: 30th.
From: Adams, John Quincy
To: 


       Staid at home the whole day. Doctor Tufts was here in the morning, on his road to Boston, and in the evening on his return. I took a nap in the afternoon, and had a strange dream. I cannot conceive where my imagination ransack’d the ideas, which prevailed at that time in my mind. This part of the action of the human soul, is yet to be accounted for: and perhaps has not been scrutinized with so much accuracy as it might have been.
       In the evening I read about one half of Mr. Jefferson’s notes upon Virginia, and was very much pleased with them. There is a great deal of learning shown without ostentation, and a spirit of philosophy equally instructive and entertaining.
      